     Case 1:17-cr-00074-NONE-SKO Document 78 Filed 06/04/20 Page 1 of 1


1
2
3
4
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8      UNITED STATES OF AMERICA,                  )      Case №: 1:17-cr-00074-1-NONE
                                                  )
9                     Plaintiff,                  )                    ORDER
                                                  )               APPOINTING COUNSEL
10            vs.                                 )
                                                  )
11     TERRY RAY FORD,                            )
                                                  )
12                    Defendant.                  )
                                                  )
13
14           The above named Defendant has, under oath, sworn or affirmed as to his financial
15    inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
16    obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.
17    Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
18    § 3006A,
19           IT IS HEREBY ORDERED that Melissa Baloian be appointed to represent the above
20
      defendant in this case effective nunc pro tunc to June 3, 2020, substituting the Federal
21
      Defenders Office appointed per G.O. 595.
22
             This appointment shall remain in effect until further order of this court.
23
24
      IT IS SO ORDERED.
25
         Dated:     June 3, 2020
26                                                       UNITED STATES DISTRICT JUDGE
27
28

                                                       -1-
